Rose, J.
This is an action to recover damages prescribed by statute for delay in the transportation of live stock. Rev. St. 1913, secs. 6018, 6019. From a judgment in favor, of plaintiff for $400, defendant has appealed.
The invalidity of the statute under which the action was brought is pleaded as a defense. Since the appeal was taken the statute has been declared unconstitutional. Davison v. Chicago & N. W. R. Co., 100 Neb. 462. On authority of that decision, the judgment of the district court is reversed and the cause remanded.
Reversed.
Sedgwick, J., not sitting.